Citation Nr: 1706987	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1979 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In a February 2015 decision, the Board denied the Veteran's claim for a left knee disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 memorandum decision, the Court vacated the Board's denial, and remanded the claim to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required.

In the August 2016 memorandum decision, the Court noted that the National Personnel Records Center (NPRC) request and corresponding response did not encompass the entire time period provided by the Veteran concerning his reported left knee surgery.  While a negative response was obtained regarding the existence of clinical records from Elmendorf Air Force Base dated from October 1, 1984 to December 31, 1984, it did not address the Veteran's varying reports regarding knee surgery in 1983.  In light of the above, the Board finds that additional development is required to request outstanding records from Elmendorf Air Force Base.
The record also indicates that the Veteran receives ongoing VA treatment.  Accordingly, any updated VA medical records must be associated with the     record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since March 2014 and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for his left knee disability, to include any updated records from Tallgrass Orthopedic & Sports Medicine.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request through official sources all in-service clinical records from Elmendorf Air Force Base dated from January 1982 through September 1984.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

4.  If additional relevant service clinical records are associated with the claims file, obtain an addendum    opinion from the April 2012 VA examiner or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinion,   then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed left knee disability arose during service or is otherwise related to service, to include the Veteran's in-service left knee injuries. 

The examiner should explain the reasoning for the opinions provided.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Veteran should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




